        Case 20-31585 Document 152 Filed in TXSB on 06/19/20 Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


  In re:                                          §             Case No. 20-31585
                                                  §             Case No. 20-31586
  Pearl Resources LLC                             §               (Chapter 11)
  and Pearl Resources Operating Co. LLC,          §
            Debtors                               §       Jointly Administered Under
                                                  §          Case No. 20-31585-11
                                                  §      Judge Eduardo V. Rodriguez
                                                  §   United States Bankruptcy Court for
                                                  §     the Southern District of Texas
                                                  §             Houston Division

  Pearl Resources Operating Co. LLC and  §             Contested Matter
  Pearl Resources LLC,                   §
            Plaintiffs,                  §     Objection to Claims No. 4 in Pearl
                                         §     Resources LLC and No. 1 in Pearl
  v.                                     §    Resources Operating Co. LLC
                                         §
  Nabors Drilling Technologies USA, Inc. §
           Defendant.                    § Section 502(b)(1) of the Bankruptcy Code
 _______________________________________________________________________________

   NABORS DRILLING TECHNOLOGIES USA, INC.’S RESPONSE TO DEBTORS’
            OBJECTIONS TO PROOFS OF CLAIM (DKT. NO. 1180

       NOW COMES Nabors Drilling Technologies, USA, Inc. (“Nabors” or “Lien Creditor”),

and through undersigned counsel files this response to Pearl Resources Operating Co. LLC and

Pearl Resources LLC’s, (herein collectively referred to as the “Debtors”) Objections to Proofs of

Claim (the “Objection”) [Dkt. No. 118] and in support thereof would respectfully represent the

following:

                                RESPONSE TO OBJECTION

       Nabors denies each and every allegation contained within the Objection, except those

allegations specifically admitted herein. With regard to the specific paragraphs of the Objection,

Nabors responds and avers as follows:


RESPONSE TO DEBTORS’ OBJECTIONS – PAGE 1
        Case 20-31585 Document 152 Filed in TXSB on 06/19/20 Page 2 of 3




       1.      Nabors admits the allegations in Paragraph 1 of the Objection.

       2.      Nabors admits the allegations in Paragraph 2 of the Objection.

       3.      Sentence 1 of Paragraph 3 of the Objection is a statement of law and therefore

requires no response. To the extent that a response is required, Nabors admits the allegations in

sentence 1 of Paragraph 3 of the Objection. Nabors denies the remaining allegations in Paragraph

3 of the Objection.

       4.      Nabors denies the allegations in Paragraphs 4 through 5 of the Objection.

       5.      Paragraph 6 of the Objection requires no response.

       6.      To the extent that Paragraph 7 of the Objection is merely a prayer, no response is

required. To the extent that Paragraph 7 of the Objection are allegations that the Debtors are

entitled to specific relief, Nabors denies the allegations.

                                     FURTHER RESPONSE

       7.      The validity of Nabors’ lien which forms the basis of its claim is being

determined in Adversary Proceeding No. 20-03125 (the “Adversary”). On June 18, 2020, Nabors

filed its Expedited Unopposed Motion for Entry of an Agreed Order to Consolidate Claim

Objection with Adversary Proceeding [Dkt. No. 149]. Nabors consents to entry of final orders or

judgment by the bankruptcy court.

                                          CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Nabors respectfully requests that the relief

requested in the Objection with respect to the creditor be denied in all respects and that the

creditor receive such other and further relief to which it may be justly entitled to receive.



Dated: June 19, 2020




RESPONSE TO DEBTORS’ OBJECTIONS – PAGE 2
       Case 20-31585 Document 152 Filed in TXSB on 06/19/20 Page 3 of 3




                                            Respectfully submitted,

                                            DORÉ ROTHBERG MCKAY, P.C.

                                            By:     /s/ Allyson Sasha Johnson
                                                    Zachary S. McKay
                                                    State Bar No. 24073600
                                                    Allyson Sasha Johnson
                                                    State Bar No. 24113379
                                                    17171 Park Row, Suite 160
                                                    Houston, Texas 77084
                                                    (281) 829-1555
                                                    (281) 200-0751 Fax
                                                    Email: ajohnson@dorelaw.com
                                                    Email: zmckay@dorelaw.com

                                            Attorneys for Nabors Drilling Technologies, USA,
                                            Inc.




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020 a true and correct copy of the foregoing was served
by the Court’s Electronic Case Filing System to all parties registered or otherwise entitled to
receive electronic notices.

                                                    /s/ Allyson Sasha Johnson
                                                    Allyson Sasha Johnson




RESPONSE TO DEBTORS’ OBJECTIONS – PAGE 3
